DETAILED ACTION
This Restriction Requirement is in response to claims filed 3/8/2019.
Claims 1-20 are pending.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method of predicting an availability of a vehicle operating condition using a predicted future SOC of an energy source, classified in B60L 2260/50 and B60L 58/10.
II. Claims 12-15, drawn to a method of displaying a range calendar generated for an energy source of a vehicle, classified in G09G 2380/10, B60L 2250/00, and B60L 58/10.
III. Claims 16-10, drawn to a method of predicting a range for a vehicle at a second point in time using boundary conditions, initial SOC, SOH, energy transfer rates, and self-discharge rates, classified in B60L 2260/52 and B60L 58/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II (and inventions II and III) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed generate different results using different types of data. Invention I generates the result of a predicted availability of a vehicle operating condition using a future SOC derived from an initial SOC and boundary conditions . 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed, because invention I uses the initial SOC and boundary conditions to predict a future SOC, which is then used for predicting an availability of a vehicle operating condition, and invention III uses SOH, energy transfer rates, and self-discharge rates in addition to the initial SOC and boundary conditions to directly predict the range at a second point in time. The subcombination (i.e. invention III) has separate utility such as predicting a range for the vehicle at a second point in time using data and determinations not provided in the combination (i.e. invention II).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(1) Separate status in the art
(2) Different classification
(3) Divergent fields of search
(4) Search required for one group not required for the other
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661